                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MELVIN DIGGS,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:18-cv-01468-SNLJ
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on a motion for judgment on the pleadings

filed by defendants City of St. Louis, Adrian Barnes, Jeff Carson, Dale Glass, and Tonya

Harry (#19). For the reasons stated, that motion is GRANTED IN PART and DENIED

IN PART.

I. BACKGROUND

       Plaintiff is a former captain at the St. Louis Medium Security Institution (MSI)

who alleges he was wrongfully terminated in retaliation for informing his superiors about

the purportedly poor conditions at MSI that posed a danger to inmates and staff alike.

Further factual details have been set out in this Court’s previous orders. See Diggs v. City

of St. Louis, 2019 WL 1060028 (E.D. Mo. Mar. 6, 2019) (Limbaugh, J.).

       Responding to his perceived mistreatment, plaintiff filed an eight-count complaint

against defendants. Counts I and II allege a retaliation-based adverse employment action

under 42 U.S.C. § 1983 based on the First Amendment. Count III alleges a retaliation-

based claim under the FMLA. Count IV alleges a failure-to-accommodate claim under

                                             1
the Americans with Disabilities Act. Counts V through VIII allege civil conspiracy based

on the conduct underlying Counts I, II, III, and IV.

       This Court has already concluded that Counts I and II have been sufficiently

alleged against individual defendants Barnes, Carson, Glass, and Harry (Deeken—

another defendant—was dismissed, however). Id. at *3. It also refused to dismiss Count

III for inadequate pleading, Id. at *4, and refused to dismiss Count IV for failing to

exhaust administrative remedies finding that it is incumbent on defendants to prove that

defense, Id. The motion to dismiss Counts V through VIII—the conspiracy counts—was

also denied because defendants’ arguments were based “on an assumption that this Court

would agree that the underlying Counts I through IV would fail,” though those counts

survived.

       The current motion for judgment on the pleadings now seeks to challenge Counts I

and II as directed toward the City of St. Louis. It also challenges Count IV as against the

individual defendants, Carson, Glass, and Harry (Barnes is not implicated by that Count)

arguing “there is no liability under Title I of the ADA against individuals who do not

otherwise qualify as ‘employers’ under the statutory definition.” Plaintiff concedes this

point in his brief, saying “judgment on the pleadings is appropriate.’ The motion is,

therefore, granted on Count IV. Finally, defendants say Counts V through VIII fail

because they are barred by the intracorporate conspiracy doctrine.

       The Court takes up those issues still in dispute.




                                              2
II. ANALYSIS

   1. Counts I and II—Pleading Sufficiency of Plaintiff’s Retaliation-Based Section
      1983 Claims Against the City of St. Louis

       A Section 1983 claim asserted against a local government employee in his or her

individual capacity is something qualitatively different than a Section 1983 claim

asserted against the local government entity itself. See G.E.C. by & through M.C.L. v. N.

Kansas City Sch. Dist. No. 74, 2018 WL 3078766 at *4 (W.D. Mo. June 21, 2018). The

latter requires a plaintiff to “plead facts demonstrating that the [government entity]

violated a constitutional right either pursuant to official municipal policy or as part of a

custom or usage with the force of law.” Kelly v. City of Omaha, Neb., 813 F.3d 1070,

1075 (8th Cir. 2016) (emphasis added); see also Monell v. Dept. of Soc. Servs. of City of

New York, 436 U.S. 658, 691 (1978). Policy and custom “are not the same thing.” Corwin

v. City of Independence, Mo., 829 F.3d 695, 699-700 (8th Cir. 2016). “A policy is an

official policy, a deliberate choice of a guiding principle or procedure made by the

municipal official who has final authority regarding such matters.” Id. “An unofficial

custom,” meanwhile, has several moving parts including: “(1) the existence of a

continuing, widespread, persistent pattern of unconstitutional misconduct by the

governmental entity’s employees; (2) deliberate indifference to or tacit authorization of

such conduct by the governmental entity’s policymaking officials after notice to the

officials of that misconduct; and (3) [an injury] by acts pursuant to the governmental

entity’s custom, i.e., that the custom was a moving force behind the constitutional

violation.” Id.


                                             3
        Plaintiff’s brief makes clear that he relies on a custom for his claims against the

City of St. Louis, pointing to a “detailed pattern of retaliation against him” and directing

this Court to paragraphs 22 through 32, 34 through 48, and 50 through 54 of his

complaint. The problem is, the purported custom at issue—whistleblowing retaliation

about the unsatisfactory conditions at the MSI—is alleged only in reference to plaintiff’s

individual experience. That plaintiff, himself, has been subject to whistleblowing

retaliation does not constitute a widespread custom of whistleblowing retaliation. Kelly,

813 F.3d at 1076 (concluding that plaintiff failed to tie her injury allegations to any

widespread policy or custom authorizing those actions); see also Peaks v. City of Fulton,

Darrell Dunlap, 2016 WL 4031194 at *2 (W.D. Mo. July 26, 2016) (plaintiff who was

allegedly terminated for his reporting of long-term city sanitary compliance issues failed

to plead any factual allegations suggesting a custom of whistleblowing retaliation).

        Accordingly, Counts I and II will be dismissed against the City of St. Louis for

failure to plead a custom of whistleblowing retaliation. See Peaks, 2016 WL 4031194 at

*2.

      2. Counts V through VIII—The Survivability of Plaintiff’s Civil Conspiracy
         Counts in Light of the Intracorporate Conspiracy Doctrine

        Defendants Glass, Barnes, Carson, and Harry next argue that the intracorporate

conspiracy doctrine bars plaintiff’s civil conspiracy claims again them. Conspiracy, of

course, “by its nature involves multiple parties.” Kelly, 813 F.3d at 1078. But, actions

taken by employees working within the scope of their employment are treated as actions

taken by the employer. Id. at 1079; see also Byrd v. Rayl Transport, Inc., 106 F.Supp.3d


                                             4
999, 1001 (D. Minn. 2015) (“[O]ne who does a thing through another, his servants, does

it himself and is responsible for the manner in which it is done.”) Thus, from that basis,

the intracorporate conspiracy doctrine provides that “a local government entity cannot

conspire with itself through its agents acting within the scope of their employment.”

Kelly, 813 F.3d at 1078.

       The question, here, is how far the intracorporate conspiracy doctrine reaches. The

Eighth Circuit has applied it to conspiracy claims under 42 U.S.C. § 1985, which creates

a cause of action for a conspiracy to, among other actions, obstruct justice and deprive

another of the equal protections of the law. Id.; see also 42 U.S.C. § 1985(2), (3). But, it

has not addressed whether the doctrine also applies to conspiracy claims based on Section

1983 or the FMLA.1 Other courts—including the Sixth and Eleventh Circuits—have so

extended the doctrine to cover both Section 1983-based and FMLA-based civil

conspiracy claims. Jackson v. City of Cleveland, 925 F.3d 793, 818 (6th Cir. 2019)

(extending the intracorporate conspiracy doctrine to Section 1983 claims as with Section

1985 claims); Grider v. City of Auburn, 618 F.3d 1240, 1261 (11th Cir. 2010) (accord);

Wedel v. Petco Animal Supplies Stores, Inc., 2013 WL 5819746 at *6 (D. Kan. Oct. 29,

1
 The conspiracy claims, Counts V through VIII, are based on the underlying conduct alleged
in Counts I and II (Section 1983), III (FMLA), and IV (Title I of the ADA). As explained in
this Order, plaintiff concedes Count IV should be dismissed against the individual
defendants. Accordingly, the conspiracy counts can only be based on the remaining Section
1983 and FMLA claims. See Slusarchuk v. Hoff, 346 F.3d 1178, 1183 (8th Cir. 2003)
(conspiracy is not an independent claim, requiring an underlying constitutional violation);
Deutsche Financial Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir. 2002) (civil
conspiracy claim cannot stand where “underlying tort claim fails”); see also K & S
Partnership v. Continental Bank, N.A., 952 F.2d 971, 980 (8th Cir. 1991) (comparing civil
conspiracy to “aiding and abetting liability” that “does not set forth an independent cause of
action”).
                                              5
2013) (FMLA conspiracy claims). The judges of this Court, however, have consistently

refused to extend the intracorporate conspiracy doctrine to Section 1983 “in the absence

of such direction from the Eighth Circuit”—at least at the pleadings stage. See Faulk v.

City of St. Louis, Mo., 2019 WL 5653576 at *3 (E.D.Mo. Oct. 31, 2019); Morgan-Tyra v.

City of St. Louis, Mo., 2019 WL 5597094 at *6 (E.D. Mo. Oct. 30, 2019); Baude v. City

of St. Louis, Mo., 2019 WL 4750254 at *6 (E.D. Mo. Sept. 30, 2019); Aldridge v. City of

St. Louis, Mo., 2019 WL 1695982 at *8 (E.D. Mo. Apr. 17, 2019); Newbold v. City of St.

Louis, Mo., 2019 WL 3220405 at *6 (E.D. Mo. July 16, 2019). Despite that reluctance,

defendants urge this Court to press on and extend the doctrine to Section 1983 claims by

analogy to the Eighth Circuit precedent in Kelly.

       Ultimately, this Court need not determine how far the intracorporate conspiracy

doctrine reaches because another key component of the doctrine is missing here. Kelly

made clear that the intracorporate conspiracy doctrine applies, if at all, only when an

individual employee is acting “within the scope of their employment.” 813 F.3d at 1078.

Indeed, even for those courts that have extended the intracorporate conspiracy doctrine to

Section 1983 claims, there is a recognized exception for conduct that takes place outside

the scope of employment. Jackson, 925 F.3d at 819 (identifying a “scope-of-employment

exception”). Here, there has been no serious discussion, either in the briefs or the

complaint, about whether Glass, Barnes, Carson, and Harry were acting within or outside

the scope of their employment as to each conspiracy count, and this Court will not

evaluate the matter on its own. Therefore, even if Kelly were to arguably embrace

application of the intracorporate conspiracy doctrine to Section 1983 claims, the doctrine

                                             6
does not apply here without a showing that defendants were acting within the scope of

their employment. Defendants’ motion is denied on Count V through VIII at this time.

III. CONCLUSION

      For all the reasons stated above,

      IT IS HEREBY ORDERED that defendants’ motion for judgment on the

pleadings (#19) is GRANTED IN PART and DENIED IN PART.

             The motion is GRANTED as to Counts I and II against defendant St. Louis

             City, and those counts will proceed only as against defendants Barnes,

             Carson, Glass, and Harry.

             The motion is also GRANTED, by concession, as to Count IV against

             defendants Carson, Glass, and Harry. There being no remaining no

             defendants under that Count, it is granted fully in defendants’ favor.

             The motion is DENIED in all other respects.

      So ordered this 16th day of March 2020.




                                                STEPHEN N. LIMBAUGH, JR.
                                                UNITED STATES DISTRICT JUDGE




                                            7
